Citation Nr: 1110789	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation greater than 0 percent for right knee laxity from June 1, 2007, to include restoration of a 10 percent evaluation.

2.  Entitlement to an evaluation greater than 10 percent for right knee laxity prior to June 1, 2007.

3.  Restoration of a 10 percent evaluation for right knee laxity from June 1, 2007.

4.  Entitlement to an increased evaluation for left knee laxity, currently rated as 10 percent disabling.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from March 1992 to March 1994.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that the appellant requested a hearing before a member of the Board.  VA notified the appellant that he was scheduled for a March 2010 hearing.  He requested another date.  VA notified the appellant that he was rescheduled for a May 2010 hearing.  He informed VA on the hearing date that he required another date due to a death in the family.  In a letter dated November 2010, VA notified the appellant that he was rescheduled for a hearing on January 13, 2011.  The appellant failed to report for that hearing.  Neither the appellant nor his representative has averred good cause for his failure to appear for the scheduled hearing.  Also, there has been no new hearing request from the appellant or his representative.  Therefore, the Board finds that VA has fully discharged its duty to provide the appellant with a hearing if so desired.  38 C.F.R. § 20.701(c) (only one request for change of hearing date will be granted; after a hearing date has become fixed, an extension of time for appearance at a hearing will be granted only for good cause). 

It is noted that, during the pendency of this appeal, the RO proposed to reduce the appellant's disability evaluation for right knee laxity from 10 to 0 percent.  This action was effectuated in a March 2007 rating decision.  The RO assigned a 0 percent rating effective from June 1, 2007.  Therefore, the Board has characterized the right knee issue to reflect the claim involves staged ratings and that he seeks restoration of the 10 percent rating for right knee laxity prior to June 1, 2007.

The issues of entitlement to an increase for laxity of the right and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A current hearing loss disability as defined by 38 C.F.R. § 3.385 is not shown.

2.  Tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by service; and organic disease of the nervous system was not manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126), imposes obligations on VA in terms of its duty to notify and assist claimants.  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the claimant of any information and evidence not of record that (1) is necessary to substantiate the claim as to all five elements of the service connection claim (including degree of disability and effective date of disability (See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006)); (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 38 C.F.R. § 3.159(b).  Notice should be provided at the time that VA receives a completed or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) at 119 (2004).  This timing requirement applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess/Hartman, supra.

VA satisfied its duty to notify.  VA sent to the appellant a VCAA letter dated March 2006, which essentially complied with statutory notice requirements as outlined above.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.

However, notice of the disability rating and effective date elements was not provided at this time.  Notice of how VA assigns disability ratings was provided in a letter dated June 2009, after the initial rating decision.  There has been no notice of how VA assigns effective dates.  This is error.

The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that - except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Here, the Board finds that VA's error is harmless and without prejudice to the appellant.  Regarding the hearing loss disability claim, there is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim for service connection.  Any questions as to the appropriate disability rating or effective date to be assigned are moot.  With respect to the claim for tinnitus, there is no prejudice.  The claim is granted.  As the appellant has prevailed in establishing his service connection claim, there is no prejudice.  Moreover, the Board notes that the appellant has been represented throughout his appeal by an accredited veterans service organization.  No prejudice has been averred by the appellant or his representative here.

In the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

VA has also satisfied its duty to assist.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service and VA treatment records have been associated with the claims folder.  VA afforded the appellant an opportunity to appear for a hearing.  The appellant failed to report without good cause for the January 2011 scheduled hearing.  Additionally, VA afforded the appellant a VA audiological examination in November 2007.  The Board notes that the recent VA examination is adequate as it reflects a pertinent medical history, review of the documented medical history, clinical findings, and a diagnosis.  The adequacy of this examination has not been challenged by either the appellant or his representative.

The Board finds that there is no indication that there is any additional relevant evidence to be obtained either by the VA or by the appellant, and there is no other specific evidence to advise him to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly require the Secretary to notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by the Secretary). 

Accordingly, appellate review may proceed without prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Initially, the Board notes the appellant is a combat veteran.  The provisions of 38 U.S.C.A. § 1154(b) are for application in this matter.  The appellant asserts that he has hearing loss disability and tinnitus due to acoustic trauma incurred during his active duty.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1113.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303.
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Certain disease, such as organic diseases of the nervous system, shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Facts

The appellant seeks service connection for bilateral hearing loss disability and tinnitus.

Service treatment records reflect no complaints or findings for hearing loss or tinnitus.  Service enlistment examination shows normal neurological evaluation.  The pure tone thresholds in decibels between 500 and 4000 Hertz ranged from 0 to 15.  Service treatment record do not include a service separation examination.
VA received an original claim for VA compensation in October 2003.  The appellant did not report hearing loss disability or tinnitus.

In January 2006, the appellant requested service connection for bilateral hearing loss and tinnitus.  Before a Decision Review Officer in November 2007, the appellant testified that he served as a light armor vehicle crewman in Somalia and that he experienced acoustic trauma from exposure to weapons fire noises.

Report of VA audiological examination dated November 2007 reflects, by history, decreased hearing acuity and bilateral, constant tinnitus.  The appellant stated that he had tinnitus symptoms since 1993.  He reported that he had noise exposure from gunfire, tanks and aircraft in service without the benefit of noise protection.  He denied post service noise exposure.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
20
LEFT
5
10
10
20
20

Speech audiometry revealed speech recognition ability of 98 percent in the right ear and of 96 in the left ear.  The diagnosis was that "pure tone results indicated normal hearing, bilaterally.  Word recognition ability was excellent, bilaterally."  The diagnosis was also tinnitus.  The examiner stated that an opinion on whether this was related to service could not be rendered without resorting to mere speculation.

Bilateral Hearing Loss

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

In some circumstance, lay evidence constitutes competent evidence to establish a medical fact, such as hearing loss or pain.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Here, the appellant is competent to report hearing loss.  Layno, supra.  However, a hearing loss disability as defined by VA requires audiometric findings showing auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 40 decibels or greater, or thresholds for any three of these frequencies of 26 or greater, or Maryland CNC findings that show speech discrimination less than 94 percent.  38 C.F.R. § 3.385.  Lay assertions are not competent to establish a hearing loss disability under 38 C.F.R. § 3.385 since the testing requirments are medically specific.

Report of VA audiological examination dated November 2007 shows no hearing loss disability as defined by VA.  The diagnosis was normal hearing, bilaterally.  Therefore, because a hearing loss disability as defined by VA under 38 C.F.R. § 3.385 is not shown, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In reaching this determination, the Board again accepts his report of exposure to noise during service.  In addition, if he had clearly reported that he had noticed hearing loss at the time of exposure or combat, we would have accepted such evidence.  38 U.S.C.A. § 1154.  However, section 1154 only addresses what happened then (service) and not whether there is current disability.  See, Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Here, the competent evidence proves that he does not have a hearing loss disability.

Tinnitus

The record shows that the appellant is a combat veteran.  Although tinnitus was not diagnosed in service, the Board observes that service treatment records do not include a separation examination and the record currently shows a diagnosis for tinnitus.  The appellant testified before a DRO that tinnitus began after exposure to weapons fire in service.  At his VA examination, the appellant reported that his tinnitus began in 1993 in service.  He noted that he had been exposed to various weapons fire during his service in Somalia.

The Board finds that the appellant is both competent and credible to report tinnitus and its date of onset.  The appellant has reported a consistent history of noise exposure and onset of symptoms.  Therefore, the appellant's statements are highly probative in this matter.  Furthermore, the Board further finds that the incurrence of acoustic trauma in service is consistent with the appellant's combat service.  See 38 U.S.C.A. § 1154(b).
The Board acknowledges that the VA examiner was unable to provide an opinion regarding the etiology of tinnitus.  As such, this evidence has neutral probative value; in other words, it weighs neither for nor against the claim.

The Board also acknowledges that the appellant did not report having tinnitus on his original claim for VA compensation and that his first reported having tinnitus in service many years after service discharge.  However, in the absence of other evidence weighing against the claim, this evidence of silence has diminished probative value.

Weighing the evidence of record, the Board finds that the preponderance of the evidence supports entitlement to service connection for tinnitus.  Regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  While in a merits context the lack of evidence of treatment may bear on the credibility of the evidence of continuity, see Savage v. Gober, 10 Vet. App. 488 (1997), the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible.  Similarly, the Board can weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  In this case, the Board finds that the lay evidence is competent, credible, and persuasive in the absence of a normal separation examination or negative medical opinion.  Based upon the lay and medical evidence, the Board finds that the appellant's assertions of in-service onset and continuity of symptoms are sufficient to establish entitlement to the benefit sought-service connection for tinnitus.  Accordingly, the claim is granted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.


REMAND

The Board finds that VA has not satisfied its duty to assist the appellant with regard to the claims for increase for right and left knee laxity, currently evaluated as 0 percent and 10 percent disabling respectively.  The restoration claim is inextricably intertwined with the claims for increase.  VA's duty to assist includes requesting relevant medical records. 38 C.F.R. § 3.159.

The appellant submitted a letter from Dr. Sessions dated May 2010, which reflects that he had been following the appellant for bilateral knee problems.  He also submitted private treatment records from Trinity Clinic Neurosurgery (Dr. V. Williams) dated November and December 2010 showing clinical findings for the knees.  Lastly, the appellant submitted a February 2007 private treatment note by Dr. C. Weaver.  This treatment note reflects that the appellant presented for reevaluation of his knees.  VA has not requested the full treatment records from these physicians.

Also, VA received pertinent medical evidence in May 2010 from the appellant.  This evidence was received prior to certification of the appeal to the Board and after issuance of the last Supplemental Statement of the Case.  Moreover, this evidence was received without a waiver of consideration by the Agency of Original Jurisdiction (AOJ).  Because the appellant has not waived consideration of this evidence by the AOJ, he is entitled to have this evidence considered by the RO in the first instance.  Therefore, the claims must be returned to the RO for consideration of the additional evidence and, if appropriate, issuance of a Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.31, 19.37.

Lastly, to ensure that VA has fully met its duty to notify, the appellant should be provided with VCAA notice of the evidence or information required to substantiate the claims for increase to include notice of how VA assigns disability evaluations and effective dates.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with VCAA notice of the evidence or information required to substantiate the claims for increase to include notice of how VA assigns disability evaluations and effective dates.

2.  VA should request the all private medical records for the appellant from Trinity Clinic Neurosurgery (Dr. V. Williams), Dr. Sessions, and Dr. C. Weaver.

3.  VA should obtain all VA treatment records dated since February 2007.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


